As filed with the Securities and Exchange Commission on December 10, 2009 Registration Statement No. 333-159561 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KEYSER RESOURCES INC. (Name of registrant specified in its Charter) Nevada 1000 N/A (State or Other Jurisdiction of (Primary Standard Industrial (IRS Employer Incorporation or Organization) Classification Code Number) Identification Number) 61 Sherwood Circle NW Calgary Alberta T3R 1R3 Telephone: (403) 455-7185 Facsimile: (403) 455-7185 (Address and telephone number of principal executive offices and principal place of business) EastBiz.com, Inc. 5348 Vegas Drive Las Vegas, Nevada 89108 Telephone: (702) 871-8678 (Name, address and telephone number of agent for service) Copies to: Darrin Ocasio Peter DiChiara Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Telephone: (212) 930-9700 Facsimile: (212) 930-9725 Approximate date of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFilero AcceleratedFilero Non-acceleratedFilero SmallerReportingCompanyx (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount to be registered Proposed Maximum Offering Price per Unit (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Shares of Common Stock, Par Value $0.001 2,765,000 $0.05 $138,250 $8.08 (1) Estimated in accordance with Rule457 of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee.Our common stock is not traded on any national exchange and the offering price is based on the price at which shares of the registrant's common stock were sold to investors in a private placement completed in December 2008.The price at which the shares were sold in the December 2008 private placement was arbitrarily determined and bears no relationship to the registrant's book value, assets, past operating results, financial condition or any other established criteria of value.The price of $0.05 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or at privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, that such an application for quotation will be approved or that our common stock ever will trade.The registrant makes no representation as to the price at which its common stock may trade. (2) This fee was calculated in accordance with Rule 457(o) under the Securities Act of 1933, as amended, and paid with our initial filing. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 10, 2009 Prospectus KEYSER
